       Case 1:20-cv-03764-GHW-KNF Document 28 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
DAMIQUE FENNELL,                                         :

                                   Petitioner,         :

                          -against-                    :      MEMORANDUM AND ORDER

TIMOTHY MCCARTHY, Superintendent                       :          20-CV-3764 (GHW) (KNF)
of Auburn Correctional Facility,
                                                       :
                                    Respondent.
---------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         By a letter-motion dated February 9, 2021, the respondent contends that he mailed to the

petitioner a copy of the answer and the state court record. Inexplicably, however, respondent: (1)

failed to file via ECF respondent’s answer or the State Court Record; (2) failed to request of the

Court an order sealing the State Court Record, which Record repeatedly references the victim’s

name; and (3) disclosed the victim’s name in its memorandum of law that was filed, unsealed,

via ECF (Dkt. No. 14).


The respondent requests an order:

        (1) pursuant to Fed.R.Civ.P. 5.2(d) granting respondent permission to file under
        seal the State Court Record and state-court transcripts in this case on February 15,
        2021; and (2) striking from the record the memorandum of law that respondent
        previously filed in this case (Dkt. No. 14), while granting respondent permission to
        file an amended memorandum of law identical in all respects other than omitting
        any mention of the victim’s name.

According to the respondent, filing under seal is warranted because

        Under New York Civil Rights Law § 50-b, the “identity of any victim of a sex
        offense . . . shall be confidential,” and as such, “[n]o report, paper, picture,
        photograph, court file or other documents, in the custody or possession of any
        public officer or employee, which identifies such a victim shall be made available
        for public inspection.” N.Y. Civil Rights Law § 50-b. The victim’s name appears

                                                        1
      Case 1:20-cv-03764-GHW-KNF Document 28 Filed 02/11/21 Page 2 of 2




         hundreds of times throughout the state-court documents, including in the state-court
         briefs and relevant transcripts. . . . Given that the memorandum of law and answer
         will omit the victim’s name, there is no need to seal these documents.

         Although the Court does not condone the respondent’s lack of diligence and inexplicable

failure to comply with the May 19, 2020 order, in view of the “ strong ‘preference for resolving

disputes on the merits’” in this circuit, New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005), the

Court:


         (1)       grants the respondent’s request to strike entirely from the record the respondent’s

                   memorandum of law filed on September 21, 2020, Docket Entry No. 14;


         (2)       grants the respondent’s request to serve and file, on or before February 15, 2021,

                   his properly redacted answer and amended memorandum of law identical in

                   content to that filed on September 21, 2020, with appropriate redactions; and


         (3)       denies the respondent’s request to file under seal the state court record and

                   transcripts, without prejudice to renewal that must comply with Section 6 of this

                   court’s Electronic Case Filing Rules and Instructions, including Section 6.5(a)

                   requiring the movant to “identify the Viewing Level to be applied to the proposed

                   sealed document.”


The Clerk of Court is directed to strike entirely from the record Docket Entry No. 14.


               The Clerk of Court is directed to mail a copy of this Order to the petitioner.

Dated:    New York, New York
          February 11, 2021                              SO ORDERED:




                                                     2
